DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 29 September 2022 has been entered. Claim(s) 1-20 is/are pending in this application and examined herein. Claims 1-14 are withdrawn. Claim(s) 15 is amended. Claim(s) 16-20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "dry salts". In the instant application an outlet of the dryer includes first and second discharges is specific to where a spray dryer is used (pg. 15 of instant specification, Fig. 3), which produces a salt stream (pg. 15 paragraph 3), while “dry salts” are only referred to in the case where a steam dryer is used (pg. 12 paragraph 5) which does not have separate discharges, or after pelletizing (pg. 14 paragraphs 3-5), not from the dryer itself. The limitation is therefore indefinite as it is unclear how “dry salts” would be obtained from a spray dryer when obtaining dry salts is only disclosed when using a steam dryer or as a result of a pelletizing step. Correction is required. Claim 19 is rejected due to its dependence on claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lance et al. (US 4073644 A, listed in IDS filed 10 February 2022 as Papafingos et al.) in view of Grantham et al. (US 4477373 A) and Advantages and Disadvantages of Spray Drying.
Regarding claim 15, Lance teaches a salt cake processing method and apparatus (a system for processing a material; Title), where the salt cake contains metallic aluminum and flux salts (containing one or more salts and one or more metals; Col. 17 lines 23-32). Lance teaches the flux salts are digested in a rotary drum digester to form a slurry (a leaching tank; Col. 7 lines 45-60). The Examiner notes that for flux salts to be fed to the digester, and slurry produced by the digester to be removed from the digester, the digester inherently includes an inlet for receiving the flux salts and an outlet for slurry product, reading on an inlet configured to provide material to the leaching stage and an outlet configured to transfer leachate from the leaching tank. Lance teaches the slurry is fed to an input of the evaporator after filtering (Col. 8 lines 42-51, Col. 9 lines 14-21, Fig. 2-3) then to cyclone 185 and centrifuge 188 to remove water from the slurry to produce salt (a dryer; Col. 9 lines 35-43, Fig. 3). The Examiner further notes that as Lance teaches slurry is fed from the digester to the evaporator and brine from the evaporator is fed to the centrifuge, the centrifuge inlet is fluidly connected to the outlet of the digester, reading on a dryer having an inlet fluidly connected to the outlet of the leaching tank. Lance teaches a salt product produced by the centrifuge which is substantially dry is discharged to a bin (Col. 9 lines 40-44), which would require an outlet from the centrifuge, reading on an outlet configured to transfer solids from the dryer. Lance teaches exhaust fumes from the digester, which contain hydrogen, methane, and ammonia, are transferred through a fume recycle duct 114 (a first feeder providing off gas from the leaching tank; Col. 7 lines 39-41) to the input of the vertical heater 112 where the gaseous components are burned to water, carbon dioxide and nitrogen (to an off-gas stream processor; Col. 7 lines 42-44).
Lance teaches a dryer and an off gas stream processor, but does not teach using the water, carbon dioxide, and nitrogen output from the vertical heater or a second feeder providing hot gas to the dryer wherein the hot gas is provided to the second feeder by the off gas stream processor and/or possesses energy generated by the off gas stream processor.
Grantham teaches a molten salt hazardous waste disposal process utilizing gas/liquid contact for salt recovery (Title) where a spray dryer is preferably used over other liquid-solid separators to dry a salt solution to produce dry flowable solid, where the spray dryer uses gaseous products from combustion to perform the drying (Col. 2 lines 39-41, Col. 4 lines 42-47). Advantages and Disadvantages of Spray Drying teaches spray drying to be fast and lend itself easily to automation, and produces particles of controlled particle size and quality (paragraphs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the centrifuge of Lance with a spray dryer as taught by Grantham with the benefit of fast and easily automated drying producing particles with controlled particle size and quality as taught by Advantages and Disadvantages of Spray Drying. It would have been further obvious to feed the spray dryer of Grantham which can use gaseous products produced from combustion to operate, with the water, carbon dioxide, and nitrogen combustion products exiting the vertical heater of Lance (which one of ordinary skill would recognize are at elevated temperature after combustion), where they would provide some or all of the hot gas needed to operate the spray dryer, reading on wherein the hot gas is provided to the second feeder by the off gas stream processor and possesses energy generated by the off gas stream processor. Doing so would have been further obvious as it would eliminate the electricity/power requirement and purchasing and maintenance costs of operating a centrifuge. Lance and Grantham are analogous as both are directed to processes that recover solid salts from solutions by drying.
Regarding claim 16, modified Lance teaches the dryer to be a spray dryer (Grantham: Col. 2 lines 24-28).
Regarding claim 17, Lance teaches slurry is fed from the digester (analogous to a leaching tank) to the evaporator and brine from the evaporator is fed to the centrifuge (analogous to a dryer) (Col. 8 lines 42-51, Col. 9 lines 14-21, 35-43, Fig. 2-3). The Examiner notes that as Lance teaches an apparatus where material is transferred between unit ops to eventually reach the centrifuge from the digester, the inlet of the centrifuge is coupled to the outlet of the digester, reading on a dryer having an inlet coupled to the outlet of the leaching tank.
Regarding claim 18, modified Lance teaches a mixture of the dry particulate solids and cooled gases exit spray dryer 24 via a conduit 42 and is introduced into a baghouse filter 44 wherein the solids are separated from the gas and recycled via a conduit 46 or sent to disposal via a conduit 48 (wherein the outlet of the dryer includes a first discharge configured to transfer dry salts from the dryer; Grantham: Col. 5 lines 24-29). Modified Lance teaches the gaseous product from baghouse filter 44 is conducted via a conduit 50 to a HEPA filter 52, wherein the remaining particulates are removed and the purified gaseous product is conducted via a conduit 54 to a stack 56 from which the purified gas exits to the atmosphere (and a second discharge configured to transfer hot air from the dryer; Grantham: Col. 5).
Regarding claim 20, Lance teaches flux salts are digested in a rotary drum digester to form a slurry and the slurry is fed to an evaporator (an evaporator configured to receive the leachate from the leaching tank; Col. 8 lines 42-51, Col. 9 lines 14-21 Fig. 2-3) and produces a salt crystal brine slurry which is sent to the dryer (and transfer a salt stream to the dryer; Col. 9 lines 14-26).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lance in view of Grantham and Advantages and Disadvantages of Spray Drying as applied to claim 18 above, and further in view of Parageter et al. (US 5993512 A, listed in IDS filed 10 February 2020) and Waatti (US 6228298 B1).
Regarding claim 19, modified Lance teaches a dryer that produces dry salt, which is discharged to a bin and is periodically transported, for example back to an aluminum separator furnace where it serves as all or part of the fluxing salt (Lance: Col. 9 lines 40-48), but does not teach feeding the dry salts to a pelletiser.
Parageter teaches a method and system for recycling byproduct streams from metal processing operations (Title) where brine is evaporated to form dry salt (Col. 6 lines 26-55) which is collected and may be further processed to form pellets/briquettes (Col. 6 lines 55-62). Waatti teaches a salt pelletizing method (Title), where salt is compacted and rolled under pressure to produce pellets (a pelletiser configured to receive dry salts and apply a force to the dry salts to form pellets of the dry salts; Abstract, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further processed the dry salt of modified Lance to produce pellets as taught by Parageter and Waatti with the predictable benefit of converting the dry salt into a more easily transportable and stable form, improving the range of applications for which it can be used. Modified Lance and Parageter are analogous as methods of obtaining dry salts from brines, and as Parageter teaches further processing of salt to produce pellets, one of ordinary skill would be motivated to look to the art to find a method and apparatus for producing salt pellets.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered with the following effect:
Applicant' s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on Papafingos (US 4073644 A) or Dictionary of Science, or on any of the aspects of Lance (US 4073644 A) argued by the Applicant.
In response to applicant's claim amendments, where newly added claim 20 requires an evaporator disposed between the leaching tank and dryer, the evaporator of Lance mapped in the prior Office Action to the dryer is now mapped to the evaporator of claim 20 as necessitated by amendment. Lance in view of additional art teaches the claimed invention as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733               


/VANESSA T. LUK/Primary Examiner, Art Unit 1733